                                                                                                                     1   ANTHONY L. MARTIN
                                                                                                                         Nevada Bar No. 8177
                                                                                                                     2   anthony.martin@ogletreedeakins.com
                                                                                                                         ERICA J. CHEE
                                                                                                                     3   Nevada Bar No. 12238
                                                                                                                         erica.chee@ogletreedeakins.com
                                                                                                                     4   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                         Wells Fargo Tower
                                                                                                                     5   Suite 1500
                                                                                                                         3800 Howard Hughes Parkway
                                                                                                                     6   Las Vegas, NV 89169
                                                                                                                         Telephone: 702.369.6800
                                                                                                                     7   Fax: 702.369.6888
                                                                                                                     8   Attorneys for Defendants Coast Hotels and Casinos,
                                                                                                                         Inc., dba The Orleans Hotel and Casino, Coast
                                                                                                                     9   Hotels and Casinos, Inc., dba The Gold Coast Hotel
                                                                                                                         and Casino, and Boyd Gaming Corporation
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                    10

                                                                                                                    11                                  UNITED STATES DISTRICT COURT

                                                                                                                    12                                    FOR THE DISTRICT OF NEVADA
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                    13   KAREN HARRIS,                                         Case No.: 2:19-cv-00205-JCM-EJY
                                                                                          Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                    14                           Plaintiff,
                                                                                                                                                                                 STIPULATION AND ORDER FOR
                                                                                                                    15   vs.                                                         PLAINTIFF TO FILE AN
                                                                                                                                                                                   AMENDED COMPLAINT IN
                                                                                                                    16   COAST HOTELS AND CASINOS, INC.,
                                                                                                                         dba THE ORLEANS HOTEL AND                                  RESPONSE TO COURT’S
                                                                                                                    17   CASINO and THE GOLD COAST HOTEL                         DECEMBER 6, 2019 ORDER AND
                                                                                                                         AND CASINO, and BOYD GAMING                             FOR DEFENDANTS TO RESPOND
                                                                                                                    18   CORPORATION,
                                                                                                                                                                                          (FIRST REQUEST)
                                                                                                                    19                           Defendants.
                                                                                                                    20

                                                                                                                    21           Pursuant to Rules 6-1, 6-2 and 7-1 of the Local Rules of Civil Procedure for the United States

                                                                                                                    22   District Court for the District of Nevada, Plaintiff Karen Harris ("Plaintiff"), pro se, and Defendants

                                                                                                                    23   Coast Hotels and Casinos, Inc., dba The Orleans Hotel and Casino, Coast Hotels and Casinos, Inc.,

                                                                                                                    24   dba Gold Coast Hotels, and Boyd Gaming Corporation ("Defendants") by and through their counsel,

                                                                                                                    25   hereby stipulate and jointly move the Court to set the deadline for Plaintiff to file an amended

                                                                                                                    26   complaint or otherwise respond to the Court’s Order on the Motion to Dismiss dated December 6,
                                                                                                                    27   2019 (“Court’s Order”) for January 13, 2020, and Defendants will have until February 3, 2020 to

                                                                                                                    28   file a response. This is the parties first request.
                                                                                           1          On December 6, 2019, the Court granted Defendants’ Motion to Dismiss (ECF No. 6) and

                                                                                           2   dismissed Plaintiff’s complaint (ECF No. 1) with leave to amend. (ECF No. 26.) The Court did not

                                                                                           3   set a deadline to file an amended complaint.

                                                                                           4          There is good cause for the deadlines as Plaintiff has been traveling and out of town to take

                                                                                           5   care of her sister. The parties have agreed, and respectfully request the Court approve, the following

                                                                                           6   deadlines:

                                                                                           7                   Plaintiff must file an amended complaint on or before Monday, January 13, 2020; and

                                                                                           8                   Defendants have 21 days to respond to Plaintiff’s amended complaint on or before

                                                                                           9                    February 3, 2020.

                                                                                          10   IT IS SO STIPULATED.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   DATED this 28th day of December, 2019.           DATED this 30th day of December, 2019.
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               KAREN HARRIS                                     OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                          13                                                    STEWART, P.C.
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   /s/ Karen Harris                                 /s/ Erica J. Chee
                                                                                          15   Karen Harris                                     Anthony L. Martin
                                                                                               2150 Foundation Springs Drive                    Erica J. Chee
                                                                                          16   Henderson, NV 89074                              3800 Howard Hughes Parkway, Suite 1500
                                                                                               Plaintiff                                        Las Vegas, NV 89169
                                                                                          17                                                    Telephone: 702.369.6800
                                                                                                                                                Attorneys for Defendants
                                                                                          18

                                                                                          19                                                  ORDER
                                                                                          20   IT IS SO ORDERED.

                                                                                          21

                                                                                          22
                                                                                                                                      _____________________________________________
                                                                                          23                                          UNITED STATES MAGISTRATE JUDGE

                                                                                          24                                                         Jan. 2, 2020
                                                                                                                                      DATED: ____________________________
                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28

                                                                                                                                                 2
